PDR NO. 1263-16

                                                                 RECEIVED I*
                                                                                   'MS
                                    IN THE
                                                                    DEC 23 2016
                        TEXAS COURT OF CRIMINAL APPEALS

                               AT AUSTIN, TEXAS                ™^ toatrl CJlSf'

                             CARL ANTHONY WILSON,
                             APPELLANT-PETITIONER,         ^uRT0FFILED IN
                                                                  CR(M/j^^^
                                      v.



                              THE STATE OF TEXAS
                              APPELLEE-RESPONDENT             nwdi ACOSta, Clerk


      PETITIONER'S MOTION TO SUSPEND RULE 9.3(b)(1) OF TEX. R. APP. PRO.

                       UNDER RULE 2 OF TEX. R. APP. PRO.




TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL APPEALS:

   COMES NOW, Carl Anthony Wilson, Appellant-Petitioner, pro se and files

this motion asking this Honorable Court to suspend Rule 9.3(b)(1) requiring
11 copies of a petition for discretionary review be filed, under Rule 2 of

Tex. R. App. Pro. for good cause.

    According to Tex. R. App. Pro. 9.3(b)(1), a party must file the original
and 11 copies of a petition for discretionary review with this Honorable Cou

rt. Petitioner is an incarcerated, pro se litigant whom does not have access

to a copying machine in the Texas Department of Criminal Justice.

    It would be unduly burdensome to require a petitioner incarcerated that

does not have access to a copying machine to file 11 copies of the petition.
Good cause exists for this Honorable Court to suspend the required 11 copies

of the petition.

    Petitioner asks that this Honorable Court allow him to file only an ori-

                                      1.
ginal of the petition, and a copy to each party as required by the rules.

                                    PRAYER

WHEREFORE, PREMISES CONSIDERED, Petitioner prays that this Honorable Court sus
pend Tex. R. App. Pro. 9.3(b)(1), allowing him to only file an original of the
petition with this Court. Petitioner also prays for any other relief that is
just and equitable.

                                                 Respectfully Submitted,



                            CERTIFICATE OF SERVICE

I hereby certify that the foregoing motion to suspend was delivered to prison
authorities for mailing by U.S. Mail, postage pre-paid, first-class to the
Texas Court of Criminal Appeals,,Clerk of the Court, P.O. Box 12308, Austin,
TX 78711-2308, State Prosecuting Attorney, P.O. Box 13046, Austin, TX 78711-
3046 and the Smith County District Attorney, 100 N. Broadway Ave., Tyler, TX
75702 on this the f(p day of December, 2016.
                                                                   '/UL




                                      2.